26 U.S. 552 (____)
1 Pet. 552
ROBERT STEELE'S LESSEE, PLAINTIFF IN ERROR,
vs.
JESSE SPENCER AND OTHERS, DEFENDANTS' IN ERROR.
Supreme Court of United States.

*555 The case was argued by Mr. Leonard, for the plaintiff in error, and by Mr. Ewing, for the defendants.
Mr. Ewing for the defendants. &mdash.
*557 Mr. Justice TRIMBLE delivered the opinion of the Court: 
This writ of error is prosecuted to reverse a judgment of the Circuit Court, for the district of Ohio, rendered in favour of the defendants, in an action of ejectment instituted by the plaintiff in error against the defendants, in the Court below, to recover a tract of land in Perry county.
On the trial of the general issue, which was joined between the parties, the plaintiff gave in evidence a patent from the President of the United States to Jesse Spencer, dated the 15th of November 1811, for the land in controversy: a deed of conveyance for the land, from Jesse Spencer to William Steele, purporting to bear date the 20th of January 1818; and also a deed from William Steele to Robert Steele, dated the 7th of July 1821, prior to the institution of the suit.
It appeared, from a certificate on the deed from Jesse Spencer to William Steele, that it had been acknowledged, on the day of its date, before a justice of the peace; and it was attested by two subscribing witnesses.
The deed from Jesse Spencer to Steele, had never been recorded, either in the county where the land lies, or elsewhere. Wherever the name of William Steele appeared in the body of the deed, or in the label thereon, it appeared to have been written over an erasure, and with ink of a different colour, as did the words Ross and Ohio, in describing the place of residence of Steele. This was unaccounted for, by any testimony in the cause.
*558 The defendants gave in evidence, a record and decree of the Supreme Court of the state of Ohio, in a cause in which the heirs of Thomas Spencer and the defendants in this cause were complainants, and Jesse Spencer, the patentee of the land, was defendant.
This decree was rendered by the Supreme Court on the 3d of January 1820, while sitting in Ross county, having heard the cause in Perry county, where the suit was instituted, and where the land lies; and having held it under a advisement, as is the practice in Ohio, the decree was pronounced in the cause at Ross county, and was certified from thence to Perry county, to be there entered on record in the suit, in the same manner as if rendered while the Supreme Court was sitting in Perry county; and it was so entered on record accordingly.
The decree was also recorded in the office of the recorder of deeds, on the 24th of July 1822, in Perry county.
The decree, inter alia, ordered, Jesse Spencer, the patentee of the land, "within six months from the date of the decree, to make out a deed with covenants of general warranty, conveying to the complainants in that cause, and defendants in this, an undivided nine parts out of ten, or nine-tenths, of the tract of land in controversy; and to deposit said deed, duly executed, acknowledged, and attested, with the clerk of the Supreme Court of the county of Perry, within the said term of six months; and by the clerk to be delivered to the complainants, upon their paying and depositing with the clerk, within the said term of six months, certain sums of money, with interest, as specified in the decree; and that, upon the failure of the said Jesse Spencer to make out and deposit a deed, as above directed, within the said term of six months; that then and in that case, the complainants shall hold, possess, and enjoy, nine-tenths of the said tract of land in as full and ample a manner as if the same were conveyed to them by the said Jesse Spencer."
The defendants paid and deposited with the clerk the money required by the decree, within the six months, and took his receipt for the same.
It appears by a bill of exceptions tendered by the plaintiff's counsel, that after the evidence was closed, the counsel of the defendants moved the Court to instruct the jury, 1st, that the decree of the Supreme Court of the state of Ohio, given in evidence by the defendants, vested in them such a legal title to the land in question, as would have been vested by a conveyance from Jesse Spencer of equal date; and that the Registry Act of Ohio, applies as well to the title of the defendants, under the said decree, as it would do, if they held under a bona fide deed, of the same date, from the patentee.
*559 2. That if the elder deed be not recorded within the time specified by the Registry Act of Ohio, it is wholly void as to subsequent bona fide purchasers, without notice of the existence of such deed.
3d. That if the deed from Jesse Spencer to William Steele, was altered in a material point after it was sealed, attested, and acknowledged, such alteration absolutely avoids the deed; and it can convey no title to the lessor of the plaintiff: which instructions the Court gave, and the plaintiff excepted.
The counsel for the plaintiff, relies on the following points for a reversal of the judgment.
1. The Court below erred in charging the jury, that the Registry Act of Ohio applies as well to the title of the defendants, under the decree set forth in the bill of exceptions, as if they held under a bona fide deed of the same date.
2. That the Court below erred in charging the jury, that if the deed from Jesse Spencer to William Steele was altered in a material part, after it was sealed, attested, and acknowledged; such alteration absolutely avoids the deed, and it can pass no title to the lessor of the plaintiff.
The propriety of the first instruction, given by the Court to the jury, admits not of a doubt. The statute of Ohio, entitled "an Act directing the mode of proceeding in Chancery," declares "That where a decree shall be made for a conveyance, release, or acquittance, &c. and the party against whom the decree shall pass, shall not comply therewith by the time appointed, then such decree shall be considered and taken in all Courts of law and equity, to have the same operation and effect, and be as available, as if the conveyance, release, or acquittance, had been executed conformably to such decree."  Land Laws for Ohio, p. 296.
The Registry Act of Ohio directs, that all deeds made within the state, shall be recorded "within six months from the actual time of signing or executing of such deeds;" and declares, that if any such deed shall not be recorded, in the county where the land lies, within the time allowed by the Act, "the same shall be deemed fraudulent against any subsequent bona fide purchaser, for valuable consideration, without notice of such deed."
In the construction of Registry Acts, the term "purchaser" is usually taken in its technical, legal sense. It means a complete purchaser, or, in other words, a purchaser clothed with the legal title. The meaning of the statute is, that an unrecorded deed, shall, after the expiration of the time limited by the statute, be deemed fraudulent and void, as against all subsequent purchasers, who may have obtained the legal title, for valuable consideration, without notice. The case of the defendants *560 is then within the terms of the Registry Act. They obtained their decree, and paid the purchase money directed by the decree, without notice; and the decree had obtained, by operation of the statute, all the attributes of a perfect legal title.
The argument for the plaintiff on this branch of the case, was founded on a supposition, that, to bring the defendants' case within the terms of the Registry Act, it must be shown that their title has been recorded, as a deed, and their title being not a deed, but a decree, it is insisted, they are not within the terms of the statute. This is a mistake. The plaintiff's deed not being recorded, the statute avoids it in terms, as against all subsequent purchasers for valuable consideration, without notice, whether their titles be recorded or not. If the defendants had held under a conveyance executed by Jesse Spencer, in obedience to the decree, their title deed, although not recorded, would, by the terms of the statute, prevail against the plaintiff's prior unrecorded deed. A deed not being recorded, avoids it as against subsequent, but not as against prior purchasers. By the laws of the state of Ohio, the decree, obtained by the defendants, clothes them with the legal title in as ample a manner as a deed. They are purchasers for valuable consideration, without notice; and are therefore not only within the words, but also within the spirit and intention of the statute.
This reasoning has been indulged upon a supposition, that the title of the defendants has not been sufficiently recorded, which is not admitted. The decree, which is their title, is of record in the Chancery suit in the proper county where the land lies, and it was recorded in the office of the recorder of deeds. Whether this last mode of recording the decree is usually practiced in Ohio or not, we are not informed. But we suppose the defendants had done all they could do, to commit their title to record in the proper county.
The third instruction given by the Court to the jury, which forms the second ground relied on by the plaintiff's counsel for a reversal of the judgment, cannot be sustained. Although the proposition may be true, that a material erasure or alteration in a deed, after its execution, may avoid the deed, yet, the instruction ought not to have been given in the terms used by the Court. Whether erasures and alterations had been made in the deed or not, was a question of fact proper to be referred to the jury; but whether the erasures and alterations were material, or not, was a question of law which ought to have been decided by the Court. The instruction given refers the question of materiality to the jury, as well as the fact of alteration and erasure.
*561 If the name of William Steele was inserted in the deed as grantee after its full execution and attestation, instead of the name of some other grantee which was stricken out, no doubt the alteration was very material, and nothing could in that case pass by the deed to William Steele. The two other alterations supposed, in the words "Ross" and "Ohio," in the description of the grantee's residence, may have been either material or immaterial, as, upon a sound construction of the whole instrument they would or would not alter or change its operation and effect.
The Court ought to have decided the question of materiality in each instance, leaving the fact of alteration to the jury for their decision. The instruction given, was calculated to mislead the jury by impressing on them the belief that they were warranted in finding either of the supposed alterations to be material, however it may have been in point of law. The construction of deeds belongs to the province of the Court; the materiality of an alteration in a deed, is a question of construction; and in this case the Court committed an error by giving an instruction to the jury, which imposed on them a difficult question of construction, upon which the jury ought to have been enlightened by the decision of the Court.
The judgment of the Circuit Court must be reversed, and the cause remanded, with instructions to award a venire facias de novo.